Citation Nr: 0739345	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  The 
Board remanded the claim for additional development in March 
2006 and May 2007.    


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
metastatic carcinoma of the prostate, from which he died in 
March 1997.  This condition was not caused by any incident of 
service, including exposure to ionizing radiation.   

2.  At the time of the veteran's death, service connection 
was not established for any disorders.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  The disability must be related to service or to an 
incident of service origin.  A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran died in March 1997.  His March 1997 death 
certificate listed his cause of death as metastatic carcinoma 
of the prostate.  

The veteran was not service-connected for any disability 
prior to his death.  The appellant contends that the veteran 
developed prostate cancer as a result of his exposure to 
ionizing radiation during service, and that led to his death.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).

Prostate cancer is a radiogenic disease recognized by law to 
be due to ionizing radiation.  However, there is no evidence 
of record that shows that the veteran was exposed to ionizing 
radiation during service.  The veteran's service personnel 
records show that he was assigned to the U.S.S. Baham from 
October 22, 1945, to October 31, 1945.  That ship served in 
Tokyo Bay in Japan from September 1945 to March 1946, and 
deck logs for the ship show that it was moored in Tokyo Bay 
in October 1945.  The deck logs do not show that the veteran 
was assigned to Hiroshima or Nagasaki for on-shore duty.  The 
veteran's service personnel records show that he was 
transferred to the U.S.S. Arlington on October 31, 1945, for 
travel to the nearest separation station to be released from 
active duty.  The U.S.S. Arlington's naval records show that 
it stopped in Okinawa, Tokyo, and Yokosuka before returning 
to Seattle in November 1945.  There is no evidence that the 
Arlington serviced Hiroshima or Nagasaki after the veteran 
embarked on the ship.  Furthermore, a September 2006 letter 
from the Naval Dosimetry Center in Bethesda, Maryland, stated 
that there were no reports of occupational exposure to 
ionizing radiation pertaining to the veteran.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran was exposed to ionizing radiation 
during service, and therefore, service connection on a 
presumptive basis is not warranted.  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's service medical records are negative for any 
complaints or treatment for prostate cancer.  On separation 
examination in November 1945, the veteran made no complaints 
regarding his prostate, and his genitourinary system was 
found to have no abnormalities.  

In a July 1991 private medical report, the veteran was 
diagnosed with adenocarcinoma of the prostate that was poorly 
differentiated with extension into the capsule and seminal 
vesicles.  He was hospitalized and underwent a radical 
prostatectomy.  

On VA examination in February 1993, the veteran complained of 
weakness, fatigue, vague lower abdominal pain, and impotence.  
Examination revealed a flat, soft, and non-tender abdomen.  
There were no masses or organomegaly.  The prostate rim was 
very hard and non-tender, but there were no masses.  The 
diagnosis was adenocarcinoma of the prostate, status post 
radical prostatectomy and radiation therapy.  

The veteran's March 1997 terminal records reveal that he was 
admitted to the hospital with a high fever and general 
increasing dehydration and weakness.  He had known bone 
metastases related to his prostate cancer and elevated 
tumor-specific antigens.  The veteran's condition 
deteriorated, and a Foley catheter was placed because of 
incontinence.  He became minimally responsive and comatose 
until his death.  His final diagnoses were progressive 
metastatic prostatic carcinoma with bone metastases, fever 
and dehydration of undetermined etiology that was possibly 
septicemia, herpes simplex type I of the lips, chronic 
anemia, and Iatrogenic Cushings syndrome.  

The appellant submitted two April 2004 letters from the 
veteran's treating physicians.  An April 21, 2004, letter 
from the physician who treated the veteran before he died 
stated that the veteran had been diagnosed with metastatic 
carcinoma of the prostate in 1991.  It also stated that no 
member of the veteran's family had ever had prostate cancer, 
and none of his sons had prostate cancer either.  The 
physician stated that the veteran was in Hiroshima shortly 
after the atomic bomb blast and most certainly would have 
been exposed to large amounts of radiation.  He opined that 
it was reasonable to assume that radiation exposure would 
have contributed to the development of prostate cancer at a 
later date since the veteran had no family history of 
prostate cancer.  An April 22, 2004 letter from the veteran's 
long-time primary care physician stated that the veteran had 
no family history of prostate cancer.  The physician opined 
that there was some possibility that the veteran's prostate 
malignancy may in some way have been related to his military 
service because the veteran was in Hiroshima shortly after 
the bomb blast in 1945 and was exposed to large doses of 
radiation, and he had no family history of prostate cancer.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
April 2004 medical opinions.  While the physicians related 
the veteran's metastatic carcinoma of the prostate to 
ionizing radiation exposure during active service, that 
appears to have been based primarily upon a history provided 
by the veteran and appellant, rather than upon a review of 
the evidence of record.  The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Additionally, the 
Board finds that the April 2004 medical opinions are 
speculative, in that the physicians found that there was some 
possibility that the veteran's prostate malignancy may in 
some way have been related to his military service or that it 
was reasonable to assume that radiation exposure would have 
contributed to the development of prostate cancer.  A finding 
of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); Bloom v. West, 12 Vet. App. 185 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of a claimed disorder or any such relationship).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, because the evidence does not show that the veteran 
was exposed to ionizing radiation during service, and 
metastatic carcinoma was not diagnosed within one year of the 
veteran's separation from service, presumptive service 
connection for cause of the veteran's death is not warranted.   

The Board has considered the appellant's assertions that the 
veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  

In sum, the evidence shows that the veteran developed the 
condition that led to his death many years after his active 
military service.  That fatal condition was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; a rating 
decision in September 2004; a statement of the case in June 
2005; and a supplemental statement of the case in January 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


